              Case 3:20-cv-00071-KRG Document 25 Filed 11/25/20 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CYNTHIA L. BOSLET,                              )
                                                )
                                                )
                                                )
                  Plaintiff(s)                  )
         v.                                     )    Civil Action No. 3:20-cv-71
EVEY BLACK ATTORNEYS, LLL, et al.,              )
                                                )
                                                )
                                                )
                  Defendant(s)                  )


                                       REPORT OF NEUTRAL


A   MEDIATION          session was held in the above captioned matter on   NOVEMBER 20, 2020   .

The case (please check one):
       XXX   has resolved
             has resolved in part (see below)
             has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:   NOVEMBER 25, 2020                      _____________________________________
                                                Signature of Neutral

                                                                                          Rev. 09/11
